Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement ("Agreement") is made as of the date last
indicated below on the acceptance page hereof ("Execution Date"), by and between
KonaRed Corporation., a Nevada corporation whose shares are traded on the OTCQB
market (the "Company") and PCF Holdings Group, LLC, a Delaware limited liability
company ("Purchaser"). Company and Purchaser may be referred to individually as
"Party" and collectively as "Parties".
 
R E C I T A L S


 A.     The Company desires to obtain funds from Purchaser for working capital
and general corporate purposes.


 B.     The Company and Purchaser have previously entered into a non-binding
Letter of Intent ("LOI") dated August 1, 2016 and, although the LOI by its terms
has expired, the Parties desire to enter into a definitive securities purchase
agreement to proceed with terms substantially as outlined in the LOI.
C.     Concurrent with the execution of LOI, the Purchaser advanced $100,000
loan to the Company that is due in 60 days from execution of LOI and bears
interest at a rate of 10% per annum (the "Loan").
 
D.     The Purchaser desires to purchase from the Company and the Company
desires to sell to the Purchaser (or its designee) up to 28.5 million stock
units (each a "Stock Unit" and in the plural, the "Stock Units"), to be paid in
three tranches. The first tranche shall be priced at $0.024 per Stock Unit and
shall consist of one share of common stock of the Company (each a "Share") and
three separate warrant classes (each a "Warrant" and the shares underlying the
Warrants being the "Warrant Shares" or, in the singular a "Warrant Share") that
have respectively (i) an exercise price of $0.055 per share for a term of five
years, (ii) an exercise price of $0.20 per shares for a term of three years and
(iii) an exercise price of $0.25 per share for a term of 18 months.  For the
second and third tranches, each Stock Unit shall be priced at $0.04 per Stock
Unit and shall consist of one Share and three separate warrant classes (each a
"Warrant" and the shares underlying the Warrants being the "Warrant Shares", or
in the singular a "Warrant Share")) that have respectively (i) an exercise price
of $0.055 per share for a term of five years, (ii) an exercise price of $0.20
per share for a term of three years and (iii) an exercise price of $0.25 per
share for a term of 18 months.
 
E.      The Company desires that the Purchaser will invest or cause to be
invested an aggregate of $1.14 million into the Company. Of this amount
Purchaser shall invest $940,000 in three tranches of (i) $300,000, (ii) $500,000
and (iii) $140,000, respectively for the purchase of the Stock Units (each such
amount in (i), (ii) and (iii) an "Investment Amount"), and shall further deliver
$200,000 as the Signing Payment required under the Supplier Agreement (defined
below). The Company and Purchaser have agreed that the Loan shall be applied and
credited to the Signing Payment and that all interest thereon shall be waived as
more fully described within the Supplier Agreement.
 
AGREEMENT


The Parties agree as follows:
 
1.             PURCHASE AND SALE OF SECURITIES.
 

--------------------------------------------------------------------------------

 
1.1           Purchase and Sale.  In reliance upon the representations and
warranties of the Company and Purchaser made in this Agreement and subject to
the terms and conditions set forth herein Purchaser intends to purchase and the
Company shall sell and issue the Stock Units to Purchaser as follows:
 
1.1.1       At the initial Closing (the "Initial Tranche Closing") Purchaser
shall purchase 12,500,000 Stock Units for a purchase price of $300,000 in cash
(the "Initial Tranche").
 
1.1.2       Subject to the continued (i) accuracy and validity of Article 3
below containing the representations and warranties of the Company to the
Purchaser, (ii) the satisfaction by the Company of all its covenants set forth
within this Agreement including but not limited to those of Section 5.5.4, (iii)
satisfaction by the Company of conditions set forth in Article 7 below, (iii)
satisfactory performance by the Company of all its payment and other obligations
under the Supplier Agreement, (iv) to the Supplier Agreement remaining in effect
with no termination, cancellation or notice of termination or cancellation
having been given and (v) the reasonable satisfaction of Purchaser relating to
the Company's improving financial and operating conditions (collectively the
foregoing being the "Further Tranche Closing Conditions"), then not later than
120 days from the Initial Tranche Closing (the "Second Tranche Closing"),
Purchaser shall purchase  12,500,000 Stock Units (the "Second Tranche for a
purchase price of $500,000 (collectively the "Second Tranche").
 
1.1.3       Subject to the Company's continued satisfaction of and compliance
with the Further Tranche Closing Conditions  then not later than 120 days from
the Second Tranche Closing (the "Third Tranche Closing")Purchaser shall purchase
3,500,000 Stock Units for a purchase price of $140,000 (collectively the "Third
Tranche. The Initial Tranche, Second Tranche and Third Tranche Units are
sometimes hereinafter referred to as the "Units".
 
1.2            Warrants. Other than as to exercise price and expiration dates,
the form of Warrants that are delivered for each Stock Unit delivered in the
Initial Tranche Closing, the Second Tranche Closing and Third Tranche Closing
shall be substantially as set forth on Exhibit A attached hereto.
 
1.3            Beneficial Ownership Limitation. Unless otherwise negotiated in a
separate agreement between the Parties, the Purchaser agrees that the Purchaser
including affiliates as defined under federal securities laws, shall be limited
to ownership of the Company's shares not to exceed 17.5% of the then issued and
outstanding common stock (the "Beneficial Ownership Limitation") of the Company.
The Purchaser and its affiliates may sell or transfer Units, Shares or Warrants
that exceed, or might cause the Purchaser to exceed, the Beneficial Ownership
Limitation in order for Purchaser to comply with the provision of Beneficial
Ownership Limitation set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
1.3.1       Purchaser shall be responsible timely to file and timely to maintain
Section 16 filings and filings of Schedule 13D or amendments thereto and or
similar filings with the Securities and Exchange Commission ("SEC") if required
to meet Purchaser's public reporting obligations regarding its beneficial
ownership in the Company.
 
2.             CLOSING.


 2.1           Date and Time.  The sale of the Stock Units may take place in one
or more closings ("Closing"), subject to the satisfaction of all the parties
hereto of their obligations herein. At each Closing, the Purchaser shall deliver
purchase price to the Company and the Company shall deliver or caused to be
delivered to the Purchaser (i) certificate or certificates representing Shares
and (ii) Warrants as set forth in Section 1 above. Additionally, at the Initial
Tranche Closing, the Purchaser and Company shall deliver to each other an
executed copy of this Agreement. The Initial Tranche Closing shall take place no
later than close of business on December 6, 2016, unless otherwise extended by
the Parties (the "Termination Date").
 
2.2            Closing Conditions. As a condition to, and concurrently with the
Initial Tranche Closing, the Company shall enter into a supplier agreement with
Flavor Producers Inc. (and/or its affiliates)("FPI") (the "Supplier Agreement").
 
3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
As a material inducement to Purchaser to enter into this Agreement and to
purchase the Shares the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.  All references in this Section 3 to the
Shares and Warrants or Warrant Shares shall be collectively referred to as the
"Securities" unless the context requires otherwise.
 
3.1           Organization and Good Standing.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business in all jurisdictions as presently conducted and as proposed to be
conducted.  The Company and its subsidiaries have all government and other
licenses and permits and authorizations to do business in all jurisdictions
where their activities require such license, permits and authorizations, except
where failure to obtain any such license, permit or authorization will not have
a Material Adverse Effect, as defined herein.
 
3.2           Capitalization.  As of the Execution Date, the Company is
authorized to issue (i) 877,500,000 shares of Common Stock, par value $0.001, of
which 140,972,825 shares were issued and outstanding, (ii) 10,000 shares of
Preferred Stock, par value $0.001 per share, of which none are issued and
outstanding.  Attached on Schedule 3.2 is a list of all convertible notes or
securities, options, warrants and other derivative securities or obligations to
issue securities outstanding, and their respective conversion or exercise terms
and expiration dates. There are no other preferred or blank check preferred
stock authorized or outstanding, and no other shares or derivative securities
equities or convertible notes outstanding.   The Company's fully diluted
capitalization table is set forth on Schedule 3.2 annexed hereto.  All
outstanding shares of the Company's capital stock have been duly authorized and
validly issued, and are fully paid, non-assessable, and free of any preemptive
rights.  There is only one class and
 
 

--------------------------------------------------------------------------------

 
series of common stock of the Company, without any special series, rights,
preferences or designations assigned to any particular shares of Common Stock.
The Company does not have any outstanding options, warrants, notes, convertible
debt, derivative securities or notes or other obligations to sell or issue
securities except as specifically set forth in the SEC Reports or on Schedule
3.2.
 
3.3           Authorization and Enforcement.  This Agreement, the Warrants and
any other instruments and agreements delivered together with this Agreement or
in connection herewith (collectively "Transaction Documents") have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder. The Company understands
that Purchaser and its management and investors have relied on the foregoing
representation and warranties as well as all other representations and
warranties of the Company herein in making an investment decision.
 
3.4           Reservation and Valid Issuance of Securities. The Warrants have
been duly and validly authorized and delivered and are fully enforceable as
against the Company. At the time of each of the Initial Tranche Closing, the
Second Tranche Closing and the Third Tranche Closing, the Company will reserve
1.5 times (150%) of the number of shares for which the Warrants are initially
exercisable under each such Tranche, and shall increase the number of shares
reserved for issuance in the event of any adjustment required to satisfy Warrant
exercise terms from time to time.  The Company will, at closing, have notified
its transfer agent to reflect and maintain such reservation of shares in its
books and records regarding the Initial Tranche Closing and shall follow the
same process of the Second Tranche Closing and Third Tranche Closing.  The
Warrant Shares issuable upon exercise of the Warrants have been duly and validly
authorized and, upon issuance upon due exercise of the Warrants, will be validly
issued, fully paid and non-assessable.  The Warrant Shares, upon issuance in
accordance with the Warrants will be, free and clear of any security interests,
liens, claims or other encumbrances, other than restrictions upon transfer under
federal and state securities laws.  As of the Execution Date, the Company's
Subsidiaries (wholly or partially owned) are as listed on Schedule 3.4 annexed
hereto.  The shares of each Subsidiary are duly authorized, validly issued,
fully paid and nonassessable and held by the Company which has sole, and
unencumbered marketable title and is the sole owner.
 
3.5           No Conflict, Breach, Violation or Default; Third Party Consents. 
The execution, delivery and performance of the Transaction Documents by the
Company and the issuance and sale of the Securities will not conflict with or
result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company's Articles of Incorporation or
Certificates of Designation or the Company's Bylaws, each as in effect on the
date hereof (collectively, the "Company Documents"), or (ii) any statute, rule,
regulation or order of any governmental agency, self-regulatory agency,
securities regulatory or insurance regulatory agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or properties, or (iii) any material agreement among shareholders of which the
Company is aware or any agreement or instrument to which the Company is a party
or by which the Company is bound or to which any of its assets or properties is
subject; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.  No approval of or filing with any governmental
authority is required for the Company to enter into, execute or perform this
Agreement or any Transaction Document.
 
3.6           No Material Adverse Change.  Since June 30, 2016, except as
identified and described in the SEC Reports (as defined below) or in Schedule
3.6, there has not been:
 

--------------------------------------------------------------------------------

 
(i)           any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company's Quarterly Report on Form 10-Q for the quarter ended
June 30, 2016 except for changes in the ordinary course of business which have
not had and could not reasonably be expected to have a material adverse effect
on the Company's assets, properties, financial condition, operating results or
business of the Company taken as a whole other than an effect primarily or
proximately resulting from (A) changes in general economic or market conditions
affecting the industry generally in which the Company operates, which changes do
not disproportionately affect the Company as compared to other similarly
situated participants in the industry in which the Company operates; (B) changes
in applicable law or GAAP; and (C) acts of terrorism, war or natural disasters
which do not disproportionately affect the Company (as such business is
presently conducted) (a "Material Adverse Effect"), individually or in the
aggregate;
 
(ii)          any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company, other than a
redemption settlement via a shares issuance on August 30, 2016 to Black Mountain
Equities, Inc. ("BME") regarding a promissory note issued to BME on September
30, 2015.
 
(iii)         any material damage, destruction or loss, whether or not covered
by insurance, to any assets, licenses, government permits, self-regulatory
agency permit or license, or properties of the Company;
 
(iv)         any waiver, not in the ordinary course of business, by the Company
of a material right or of a material debt owed to it;
 
(v)         any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which has not had a Material Adverse Effect;
 
(vi)         any change or amendment to borrower documents, or material change
to any material contract or arrangement by which the Company is bound or to
which any of its assets or properties is subject;
 
(vii)       any material labor difficulties, labor disputes, non-compete or
similar disputes, or labor union organizing activities with respect to employees
of the Company;
 
(viii)       any material transaction entered into by the Company other than in
the ordinary course of business;
 
(ix)          the loss of the services of any key employee, salesperson, or
material change in the composition or duties of the senior management of the
Company;
 
(x)           the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect;
 
(xi)          any default of any indebtedness or, to the knowledge of the
Company, breach of contract agreement, in each case with aggregate liabilities
of greater than $50,000 (except and to the extent specifically waived in writing
by such creditor); or
 
(xi)          any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

 


 3.7           SEC Reports and Financial Statements.
 
3.7.1      The Company has made available to Purchaser through the SEC's EDGAR
system accurate and complete copies (excluding copies of exhibits) of each
report, registration statement, and definitive proxy statement filed by the
Company with the United States Securities and Exchange Commission ("SEC") since
January 1, 2014 (collectively, the "SEC Reports").  All statements, reports,
schedules, forms and other documents required to have been filed by the Company
with the SEC have been so filed.  As of the time it was filed with the SEC (or,
if amended or superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act, or the
Securities Exchange Act of 1934 (the "1934 Act"), as amended; and (ii) none of
the SEC Reports contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
3.7.2       Except for the pro forma financial statements, if any, the financial
statements contained in the SEC Reports: (i) complied as to form in all material
respects with the published rules and regulations of the SEC applicable thereto
at the time of filing and as of the date of each Closing; (ii) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to normal and recurring year-end audit adjustments which will not,
individually or in the aggregate, be material in amount); and (iii) fairly
present, in all material respects, the financial position of the Company as of
the respective dates thereof and the results of operations of the Company for
the periods covered thereby, subject, in the case of unaudited statements, to
normal, immaterial, year-end audit adjustments.  All adjustments considered
necessary for a fair presentation of the financial statements have been
included.
 
3.8           Securities Law Compliance.  Assuming the accuracy of the
representations and warranties of Purchaser set forth in Section 4 of this
Agreement, the offer and sale of the Shares will constitute an exempted
transaction under the Securities Act, and registration of the Warrants or
Warrant Shares under the Securities Act for issuance herein is not required. 
The Company shall make such filings as may be necessary to comply with the
federal securities laws and the "blue sky" laws of any state in connection with
the offer and sale of the Securities, which filings will be made in a timely
manner.
 
3.9          Tax Matters.  The Company has timely prepared and filed all tax
returns required to have been filed by the Company with all appropriate
governmental agencies and timely paid all taxes shown thereon or otherwise owed
by it.  The charges, accruals and reserves on the books of the Company in
respect of taxes for all fiscal periods are adequate in all material respects,
and there are no material unpaid assessments against the Company nor, to the
Company's Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company, taken as a whole.  All taxes and other assessments and levies that the
Company is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company's
Knowledge, threatened against the Company or any of its assets or property. 
There are no outstanding tax sharing agreements or other such arrangements
between the Company or other corporation or entity.  For the purposes of this
agreement, "Company's Knowledge" means the actual knowledge of the executive
officers (as defined in Rule 405 under the Securities Act) of the Company.
 

--------------------------------------------------------------------------------

 
 
3.10         Title to Properties.  Except as disclosed in the SEC Reports, the
Company has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
except as disclosed in the SEC Reports, the Company holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them.
 
3.11          Intellectual Property.
 
Except as provided on Schedule 3.11 annexed hereto:
 
(i)           All Intellectual Property of the Company or its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable.  With the exception
of the Intellectual Property which was the subject of a dispute which was
resolved by the patent settlement agreement executed with VDF FutureCeuticals
Inc. on January 28, 2014 (the "VDF Settlement"), no Intellectual Property of the
Company which is necessary for the conduct of Company's businesses as currently
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company's Knowledge, no such action is threatened, and
for certainty, all Intellectual property involved in the VDF Settlement which is
now licensed to the Company by VDF is in full compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable.
 
(ii)          All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company's business as currently conducted to which the Company is a party
or by which any of its assets are bound (other than generally commercially
available, non-custom, off-the-shelf software application programs having a
retail acquisition price of less than $10,000 per license) (collectively,
"License Agreements") are valid and binding obligations of the Company and, to
the Company's Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors' rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company under any such License Agreement.
 
(iii)         The Company owns or has the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company's
business as currently conducted and for the ownership, maintenance and operation
of the Company's properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company's business.  The Company has a valid
and enforceable right to use all third party Intellectual Property and
Confidential Information used or held for use in the business of the Company.
 
(iv)         To the Company's Knowledge, the conduct of the Company's business
as currently conducted does not infringe or otherwise impair or conflict with
(collectively, "Infringe") any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company's
Knowledge, the Intellectual Property and Confidential Information of the Company
which are necessary for the conduct of the Company's business as currently
conducted are not being Infringed by any third party.  There is no litigation or
order pending or outstanding or, to the Company's Knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property or Confidential
Information of the Company and the Company's use of any Intellectual Property or
Confidential Information owned by a third party, and, to the Company's
Knowledge, there is no valid basis for the same other than may disclosed in the
Company's SEC filings.
 

--------------------------------------------------------------------------------

 
(v)          The consummation of the transactions contemplated hereby and by the
other Transaction Documents will not result in the alteration, loss, impairment
of or restriction on the Company's ownership or right to use any of the
Intellectual Property or Confidential Information which is necessary for the
conduct of the Company's business as currently conducted.
 
(vi)         The Company has taken reasonable steps to protect the Company's
rights in its Intellectual Property and Confidential Information.  Each
employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company's business as
currently conducted has executed an agreement to maintain the confidentiality of
such Confidential Information and has executed appropriate agreements that are
substantially consistent with the Company's standard forms thereof, except where
the failure to do so has not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.  Except under
confidentiality obligations, there has been no material disclosure of any
Confidential Information to any third party.
 
3.12          Environmental Matters.  To the Company's Knowledge, the Company
(i) is not in violation of any statute, rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, "Environmental Laws"), (ii) does not own or
operate any real property contaminated with any substance that is subject to any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company's Knowledge, threatened investigation that might lead to such a
claim.
 
3.13         Litigation.  Except as disclosed in Schedule 3.13, or in the
Company's SEC Reports, there are no pending material actions, suits or
proceedings against or affecting the Company, or any of its properties; and to
the Company's Knowledge, no such actions, suits or proceedings are threatened or
contemplated against the Company.
 
3.14         No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person, as defined below, acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities. 
"Person" means any individual, corporation, company, limited liability company,
partnership, limited liability partnership, trust, estate, proprietorship, joint
venture, association, organization or entity.
 
3.15         No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Securities under the Securities Act.  For purposes of this Agreement,
"Affiliate" means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.
 

--------------------------------------------------------------------------------

 
3.16         Questionable Payments.  To the Company's Knowledge, none of its
current or former stockholders, directors, officers, employees, agents or other
Persons acting on behalf of the Company, has on behalf of the Company or in
connection with its business: (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (iii) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(iv) made any false or fictitious entries on the books and records of the
Company; or (v) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.
 
3.17         Transactions with Affiliates.  Except as disclosed in Schedule 3.17
or in the SEC Reports, none of the officers or directors of the Company and, to
the Company's Knowledge, none of the employees of the Company is presently a
party to any transaction with the Company (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company's Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
 
3.18         Internal Controls.  Except as set forth in the SEC Reports, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company except where such noncompliance
could not have or reasonably be expected to result in a Material Adverse
Effect.  Except as set forth in the SEC Reports, the Company maintains, and will
use commercially reasonable best efforts to maintain, a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements and to maintain asset accountability both in
conformity with GAAP and the applicable provisions of the 1934 Act, (iii) access
to assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as set forth in the SEC Reports, the Company
has established disclosure controls and procedures (as defined in the 1934 Act
Rules 13a-14 and 15d-14) and designed such disclosure controls and procedures to
ensure that material information relating to the Company, including the
subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company's most recently
filed period report under the 1934 Act, as the case may be, is being prepared. 
The Company's certifying officers have evaluated the effectiveness of the
Company's controls and procedures as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
"Evaluation Date").  The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company's internal controls (as such term is
defined in Item 308 of Regulation S-K for smaller reporting companies) or, to
the Company's Knowledge, in other factors that could significantly affect the
Company's internal controls.
 
3.19         Disclosures.  Except as otherwise disclosed in the Schedules
annexed hereto, neither the Company nor any Person acting on any of their behalf
has provided the Purchasers or their agents or counsel with any information that
constitutes or might constitute material, non-public information.  To the
knowledge of the Company, the written materials delivered to the Purchasers in
connection with the transactions contemplated by the Transaction Documents do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.
 

--------------------------------------------------------------------------------

 
3.20         No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
3.21         Information Concerning Company.  Except as otherwise provided in
any schedule to this Agreement, the SEC Reports and Transaction Documents
contain all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein.  Since the date of the financial statements included in
the SEC Reports, and except as specifically modified in the Transaction
Documents, or in the Schedules hereto, there has been no Material Adverse Effect
relating to the Company's business, financial condition or affairs not disclosed
in the SEC Reports. To the knowledge of the Company, the SEC Reports do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances when made.
 
3.22         Stop Transfer.  The Company will not issue any stop transfer order
or other order impeding the sale, resale or delivery of any of the Securities or
any shares or securities issued in exchange therefore, except as may be required
by any applicable federal or state securities laws and unless contemporaneous
notice of such instruction is given to the affected Purchaser.
 
3.23          No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to Company's Knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities.
 
3.24         Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company's equity or rights to receive equity of
the Company.  The Board of Directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Warrant Shares upon exercise of the Warrants, is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company or parties
entitled to receive equity of the Company.
 
3.25         Foreign Corrupt Practices.  Neither the Company, nor to the
Knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


4.             REPRESENTATIONS AND WARRANTIES OF PURCHASER.
 
Purchaser hereby represents warrants and covenants with the Company as follows. 
For avoidance of doubt, these warranties and representations are made to the
Company and its agents and representatives and affiliates and other members of
the selling group (if any) and their representatives and affiliates, as third
party beneficiaries hereto:
 

--------------------------------------------------------------------------------

 
 
4.1           Legal Power.  Purchaser has the requisite corporate power and is
authorized to enter into this Agreement, to purchase the Shares hereunder, and
to carry out and perform its obligations under the terms of this Agreement or
any other Transaction Documents to which it is a party.
 
4.2           Due Execution.  The execution and performance of the terms under
this Agreement and Purchaser Signature Page hereto, have been duly authorized,
executed and delivered by Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of such Purchaser.
 
4.3           Access to Information.  Purchaser understands that an investment
in the Shares involves a high degree of risk and long term or permanent
illiquidity, including, risk of loss of their entire investment.  Purchaser also
understands that the Company has limited capital and is not profitable and will
require substantial revenues or financing in order to go forward. Purchaser
represents that such Purchaser has received and reviewed copies of the SEC
Reports as well as each Schedule annexed hereto, including, specifically,
Schedule 3.2 which discloses the Company's current capitalization structure,
inclusive of, convertible preferred stock, warrants and options currently issued
and outstanding, some of which may be at lower prices than the exercise price of
Warrants. Purchaser represents that such Purchaser (a) had an adequate
opportunity to conduct due diligence and to obtain such information about the
Company as Purchaser deems necessary, (b) conducted due diligence to the extent
deemed necessary by Purchaser, (c) received adequate information about the
Company and (d) has been afforded the opportunity to ask questions of the
officers of the Company regarding its business prospects and the Shares.
 
4.4           Restricted Securities.
 
4.4.1       Purchaser has been advised that none of the Securities has been
registered under the Securities Act or any other applicable securities laws and
that the Stock Units are being offered and sold pursuant to Section 4(a)(2) of
the Securities Act and/or Rule 506 of Regulation D and/or Regulation S
thereunder, and that the Company's reliance upon Section 4(a)(2) and/or Rule 506
of Regulation D and/or Regulation S is predicated in part on Purchaser
representations as contained herein.  Purchaser acknowledges that the Securities
will be issued as "restricted securities" as defined by Rule 144 promulgated
pursuant to the Securities Act.  None of the Securities may be resold in the
absence of either an effective registration thereof under the Securities Act or
an exemption from such registration requirements.  Notwithstanding the
foregoing, the Company shall not have any right to approve, reject or prevent
any transfer or opinion.
 
4.4.2       Purchaser represents that it is acquiring the Securities for its own
account, and not as nominee or agent, for investment purposes only and not with
a view to, or for sale in connection with, a distribution, as that term is used
in Section 2(11) of the Securities Act, in a manner which would require
registration under the Securities Act or any state securities laws.
 
4.4.3       Purchaser understands and acknowledges that the certificates
representing Shares, Warrants and, if issued, the Warrant Shares, will bear
substantially the following legend:


"THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND ACCORDINGLY MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSELTO THE TRANSFEROR TO
SUCH EFFECT."



--------------------------------------------------------------------------------

 
 
4.4.4       Purchaser acknowledges that the Securities must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available (which exemption may or may not require an
opinion, depending on the exemption utilized and parties to said transaction). 
Purchaser is aware of the provisions of Rule 144 promulgated under the
Securities Act, which permits limited resale of restricted securities subject to
the satisfaction of certain conditions and that such Rule is not now available
and, in the future, may not become available for resale of any of the
Securities.  Purchaser is an "accredited investor" as defined under Rule 501
under the Securities Act.  Purchaser understands and acknowledges that the
Company was once a "shell" company and accordingly, if it becomes delinquent in
filing its Securities 1934 Act reports, the Shares and Warrant Shares will
become illiquid until such time as the Company becomes current in its Exchange
Act reports or otherwise complies with the requirements of Rule 144.
 
4.5           Purchaser Sophistication and Ability to Bear Risk of Loss.
Purchaser acknowledges that it is able to protect its interests in connection
with the acquisition of the Securities and can bear the economic risk of
investment in such securities without producing a material adverse change in
such Purchaser's financial condition. Purchaser has such knowledge and
experience in financial or business matters that Purchaser is capable of
evaluating the merits and risks of the investment in the Securities.
 
4.6           Purchases by Groups.  Purchaser represents, warrants and covenants
that it is not acquiring the Shares or any of the Securities as part of a group
within the meaning of Section 13(d)(5) of the 1934 Act or otherwise purchasing
with intent to control voting over the Company.
 
4.7            Independent Investigation.  Purchaser in making his decision to
purchase the Shares herein, has relied solely upon an independent investigation
made by him and his legal, tax and/or financial advisors and, is not relying
upon any oral representations of the Company.
 
4.8           No Advertising.  Purchaser has not received any general
solicitation or advertising regarding the offer of the Shares or any of the
Securities.
 
4.9          Reliance on Purchaser Representations. The Purchaser understands
that the Shares and Warrants being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and Purchaser's compliance with, the representations,
warranties, agreements, acknowledgements and understandings of Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of Subscriber to acquire Shares.
 
5.             ADDITIONAL COVENANTS OF COMPANY.
 
5.1           Reservation of Shares.  The Company hereby covenants to maintain
at all times while the Warrants are outstanding, reserved and authorized for
issuance upon exercise of the Warrants, such number of Warrant Shares as equals
150% of the number of shares that such issued and outstanding Warrants are
exercisable for at any time and from time to time. The Company hereby further
agrees to take all further acts, including, without limitation, providing
written notification of the foregoing limitation to its transfer agent with
instructions not to issue shares that would result in violation by the Company
of the foregoing provision, as well as amending its charter or amending any
filing with any exchange or quotation service in order to effectuate the
foregoing.
 

--------------------------------------------------------------------------------

 
5.2           Payment for Legal Opinions and Removal of Legends.  The Company
shall cover all costs associated with removal of any securities act restrictive
legends, including, without limitation, the cost of replacement certificates and
opinion or letter of Company counsel to the transfer agent, as well as delivery
costs, for all Shares and Warrant Shares.
 
5.3           Use of Proceeds. The use of proceeds of the offering shall be
substantially as set forth on Schedule 5.3 annexed hereto.  The Company shall
use its proceeds from this offering only for such purposes.
 
5.4           Demand Registration. Except as may be otherwise set forth herein,
Purchaser may at any time request one registration under the Securities Act of
1933, as amended (the "Securities Act") of all or part of its Shares (including
any Warrant Shares issuable upon exercise of any Warrants) on Form S-1 or any
similar long-form registration statement ("Long-Form Registrations") or, if
available, on Form S-3 or any similar short-form registration statement
("Short-Form Registrations").  Each request for a Demand Registration (as
defined herein) shall specify the approximate number of Shares requested to be
registered and the anticipated per share price range for such offering.  A
registration requested pursuant to this Section 5.4 is referred to herein as a
"Demand Registration" and all such registrations are referred to herein as
"Demand Registrations."
 
5.4.1       Restrictions on Demand Registration. Company will not be obligated
to effect any Demand Registration (i) within nine months from the Initial
Tranche Closing, (ii) within three months after the effective date of a previous
Demand Registration or Piggyback Registration or (ii) when Purchaser has the
ability to freely sell the securities proposed to be registered under Rule 144,
without being subject to any volume or manner of sale restrictions thereunder.
Company may postpone for up to 30 days the filing or the effectiveness of a
registration statement for a Demand Registration if Company's Board of Directors
determines in its reasonable good faith judgment that such Demand Registration
would reasonably be expected to have a material adverse effect on any proposal
or plan by Company or any of its subsidiaries to engage in any acquisition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or similar transaction.  For each Demand
Registration, the Company will register the maximum number of shares permitted
by Rule 415 of the Securities Act up to the total number of Shares and Warrant
Shares owned by the Purchaser.
 
5.4.2       Company May Include Other Shares in Demand Registration Statement.
If the Shares and Warrant requested to be registered by Purchaser in the Demand
Registration Statement do not meet the maximum number of shares which would be
allowable under SEC rules for such a registration, if it does not impinge the
rights of Purchaser, the Company will have the right to include shares of other
parties in any Demand Registration to the maximum allowable SEC limit.
 
5.5           Piggyback Registration Rights.  If, at any time the Company shall
determine to prepare and file a registration statement with the Securities and
Exchange Commission ("Commission") relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities (other than on Form S-4 or Form S-8, each as promulgated under the
Securities Act, or their then equivalent relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans) or as part of an underwritten offering of the Company's Shares,
then the Company shall send to the Purchaser a written notice of such
determination at least twenty (20) days prior to the filing of any such
registration statement and shall include in such registration statement all
Shares requested by Purchaser, up to a limit of 30% of the overall number of
shares to be included in
 

--------------------------------------------------------------------------------

 
 
the registration statement, or such other amount as may be negotiated between
the Parties, to be included in the registration within ten (10) days after the
Company sends such notice to the Purchaser (the "Piggyback Shares") for resale
and offer on a continuous basis pursuant to Rule 415; provided, that (i) if, at
any time after giving written notice of its intention to register any securities
and prior to the effective date of the registration statement filed in
connection with such registration, the Company determines for any reason not to
proceed with or terminate such registration, the Company will be relieved of its
obligation to register any Shares in connection with such registration, (ii) in
case of a determination by the Company to delay registration of its securities,
the Company will be permitted to delay the registration of Shares for the same
period as the delay in registering such other securities, (iii) Purchaser is
subject to confidentiality obligations and shall not use or disclose any
information gained in this process or any other material non-public information
he, she or it obtains, (iv) Purchaser or its assignees or successors in interest
shall comply with all applicable laws relating to insider trading or similar
restrictions; (v) if all of the Shares of the Purchaser cannot be so included
due to Commission comments or Commission guidance, then the Company may reduce
the number of Piggyback Shares included in such registration statement to comply
with such Commission comments or Commission guidance; (vi) in the event the
Company undertakes filing of a registration statement relating to Company's
equity line agreement with Lincoln Park Capital Fund, LLC, ("LPC") the Purchaser
will be allowed to piggyback into such registration statement after obtaining
written consent from LPC; and (vii) in the in the event the Company undertakes
filing of a registration statement relating to a demand from VDF FutureCeuticals
Inc. ("VDF-FC") under the terms of the registration rights agreement executed by
the Company and VDF-FC on January 28, 2014, the Purchaser will be allowed to
piggyback into such registration statement after obtaining written consent from
VDF-FC.
 
5.5.1       Obligations and Acknowledgements of the Purchaser.  In connection
with the registration of the Shares, Purchaser shall have the following
obligations and hereby makes the following acknowledgements:
 
(a)       It shall be a condition precedent to the obligations of the Company to
include the Shares in the registration statement that Purchaser or its
successors wishing to participate in the registration statement (i) promptly
shall furnish to the Company such information regarding itself, the Shares held
by it and the intended method of disposition of the Shares held by it as shall
be reasonably required to effect the registration of such Shares and (ii)
promptly shall execute such documents in connection with such registration as
the Company may reasonably request.  Prior to the first anticipated filing date
of a registration statement, the Company shall notify Purchaser of the
information the Company requires from Purchaser (the "Requested Information") if
Purchaser elects to have any of its Shares included in the registration
statement. If a Purchaser notifies the Company and provides the Company the
information required hereby at least three business days before the Company
files Amendment No.1 to the registration statement, the Company will include
such information within  an amendment to the registration statement that
includes the Shares of Purchaser provided, however, that the Company shall not
be required to file such amendment to the registration statement at any time
less than five (5) business days prior to the effective date or if the Company
has been informed by the Commission of a "no review" comment on the registration
statement as originally filed by the Company.
 
(b)       Purchaser agrees promptly and timely to cooperate with the Company in
connection with the preparation and filing of a registration statement, unless
Purchaser has notified the Company in writing of its election to exclude all of
its Shares from registration statement;
 
(d)       Purchaser acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the Shares
being registered for resale by it, and if a Purchaser includes Shares for offer
and sale within a registration statement Purchaser hereby consents to the
inclusion in such registration statement of a disclosure to such effect.
 

--------------------------------------------------------------------------------

 
 
5.5.2       Expenses of Registration.  All expenses (other than underwriting
discounts and commissions and the fees and expenses of a Purchaser's counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Section 5.5, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.
 
5.5.3        Indemnification and Contribution.
 
(a)       Indemnification by the Company.  The Company shall indemnify and hold
harmless the Purchaser and its respective officers and directors (each such
Person being sometimes hereinafter referred to as an "Indemnified Person") from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any registration statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such registration statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein.
 
(b)       Notice of Claims, etc.  Promptly after receipt by a Person seeking
indemnification pursuant to this Section 5.5.3 (an "Indemnified Party") of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a "Claim"), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 5.5.3 is being sought (the "Indemnifying Party") of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out of pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (i) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (ii) the Indemnified Party shall reasonably have concluded
that representation of the Indemnified Party by the Indemnifying Party by the
same legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in
 

--------------------------------------------------------------------------------

 
circumstances other than as described in the preceding sentence, the fees, costs
and expenses of such legal counsel shall be borne exclusively by the Indemnified
Party.  Except as provided above, the Indemnifying Party shall not, in
connection with any Claim in the same jurisdiction, be liable for the fees and
expenses of more than one firm of counsel for the Indemnified Party (together
with appropriate local counsel).  The Indemnified Party shall not, without the
prior written consent of the Indemnifying Party (which consent shall not
unreasonably be withheld), settle or compromise any Claim or consent to the
entry of any judgment that does not include an unconditional release of the
Indemnifying Party from all liabilities with respect to such Claim or judgment
or contain any admission of wrongdoing.
 
(c)       Contribution.  If the indemnification provided for in this Section
5.5.3 is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or by such Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section
5.5.3(c) were determined by pro rata allocation (even if the Purchaser or any
underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 5.5.3(c).  The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
(d)       Limitation on Company's Obligations.  Notwithstanding any other
provision of this Section 5.5.3, in no event shall the Company have any
liability under this Section 5.5.3 for any amounts in excess of the dollar
amount of the proceeds actually received by the Company from the sale of Shares
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any registration statement under which such Shares are registered
under the Securities Act.
 
(e)       Other Liabilities.  The obligations of the Company under this Section
5.4.3 shall be in addition to any liability which the Company may otherwise have
to any Indemnified Person and the obligations of any Indemnified Person under
this Section 5.5.3 shall be in addition to any liability which such Indemnified
Person may otherwise have to the Company.  The remedies provided in this Section
5.4.3 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity.
 
5.5.4        Rule 144.  With a view to making available to the Purchaser the
benefits of Rule 144, the Company agrees to use reasonable commercial efforts
to:
 
(a)       comply with the provisions of paragraph (c)(1) or (2) of Rule 144; and
 

--------------------------------------------------------------------------------

 
(b)       file with the SEC in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of any Purchasers, make available other information as required by, and
so long as necessary to permit sales of, its Registerable Securities pursuant to
Rule 144.
 
5.5.5        Common Stock Issued Upon Stock Split, etc.  The provisions of this
Section 5.4 shall apply to any Shares or any other securities issued as a
dividend or distribution in respect of the Warrant Shares, or otherwise issued
in exchange for the common stock generally (e.g. such as a reorganization,
spinoff, merger, etc.).
 
5.5.6        Termination of Registration Rights.  The piggy back registration
rights granted in this Section 5.5 shall terminate with respect to a Security
three business days following the date that such Security can be resold pursuant
to Rule 144 of the Securities Act.
 
5.6           Filing of Reports.  Company shall file on a timely basis, any and
all reports or amendments thereto, as it is required to file in order to remain
fully current with all of its reporting obligations under the 1934 Act so as to
enable sales without resale limitations one (1) year from the date of final
Closing, pursuant to Rule 144, as amended. The Company shall pay for all
opinions or similar letters to its transfer agent, as well as pay for all
transfer agent costs, relating to the removal of the Rule 144 restrictive legend
on share certificates representing the Shares. For avoidance of doubt, all
references herein to filings to be made on a "timely basis" shall include and
mean, any extension periods permissible under Rule 12b-25 of the Exchange Act,
provided that the Company has complied with such rule, but not beyond said
extension date.
 
5.7           Board.  For so long as Purchaser owns at least 12,500,000 shares
of the Company, the Company shall appoint a nominee of Purchaser as a member of
its board of directors. Said person may only be removed by consent of Purchaser
and his or her replacement nominated only by Purchaser.
 
5.8           Right to Participate in Future Offerings. Purchaser shall have a
pro rata right, giving effect to Purchaser's equity ownership (including Warrant
Shares that may be acquired) to participate in subsequent offerings of
securities of the Company.
 
5.9           Anti-Dilution. If the Company during 24 months following the
Execution Date issues any additional shares (including, but not limited to, all
classes of shares, warrants, rights to subscribe for shares and securities
convertible into any share class) for a consideration per share that is less
than $0.04 per share (as adjusted for any change of nominal values of shares
such as forward or reverse share splits and similar events), the subscription
price (as adjusted for share splits, consolidations of shares and similar
events) of the shares issued subject to any of the foregoing Investment Amounts
shall be adjusted on a full ratchet basis. The adjustment will be made through
the issuance of additional shares to the Purchaser at par value so that the
ownership of the Purchaser after the dilutive issuance shall be set equal to the
ownership that Purchaser would have had if the price paid by the Purchaser
(based on the Investment Amount, added for the avoidance of doubt for the amount
if any paid to subscribe for the anti-dilution shares) had been the same as the
price of the dilutive issuance.
 

--------------------------------------------------------------------------------

 
 
6.             CONDITIONS PRECEDENT – COMPANY
 
6.1           Conditions Precedent to the Obligation of the Company to Close and
to Sell the Stock Units.  The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchaser at a Closing is subject to the
satisfaction or waiver, at or before such Closing of the conditions set forth
below.  These conditions are for the Company's sole benefit and may be waived in
writing by the Company at any time in its sole discretion.
 
6.1.1        Accuracy of the Purchaser's Representations and Warranties.  The
representations and warranties of Purchaser shall be true and correct in all
material respects as of the date when made and as of such Closing as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all material
respects as of such date.
 
6.1.2       Performance by the Purchaser. Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to such Closing.
 
6.1.3       No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
6.1.4       Delivery of Purchase Price.  The purchase price for the full
principal amount of Shares shall be available in cleared funds sent by wire
transfer and authorized by the Company in its sole and absolute discretion, for
distribution on such Closing in accordance with the terms hereof.
 
6.1.5       Delivery of Transaction Documents.  This Agreement and any other
related transaction documents shall have been duly executed and delivered by the
Purchaser to the Company.
 
6.1.6       Acceptance of Securities Purchase Agreement.  The Company shall have
duly executed and delivered a copy of the acceptance page to this Agreement to
Purchaser.
 
7.             CONDITIONS PRECEDENT – PURCHASER
 
7.1           Conditions Precedent to the Obligation of the Purchaser to Close
and to Purchase the Shares.  The obligation hereunder of the Purchaser to
purchase the Shares and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before such Closing,
of each of the conditions set forth below.  These conditions are for the
Purchaser's sole benefit and may be waived in writing by the Purchaser or its
management affiliates at any time in their sole discretion.
 
7.1.1       Accuracy of the Company's Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement and the
other transaction documents shall be true and correct in all material respects
as of such Closing, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.
 

--------------------------------------------------------------------------------

 
 
7.1.2       Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.
 
7.1.3       No Suspension, Etc.  Trading in the Common Stock of the Company
shall not have been suspended by the SEC or a Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing). For the purposes of this
Agreement, "Trading Market" means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the New York Stock Exchange, any market operated by the NASDAQ
Capital Market, NASDAQ Global Market or NASDAQ Global Select Market, the OTCQB
or any of the OTC Markets (or any successors to any of the foregoing)
 
7.1.4        No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
7.1.5       No Proceedings or Litigation.  No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
7.1.6       Shares and Warrants.  At the Closing, the Company shall have
delivered to the Purchasers the Shares and Warrants along with all appropriate
board resolutions or other necessary documentation in order to issue the Shares
in such denominations as Purchaser may request. The Company hereby confirms that
it shall pay for all costs for any and all 144 opinion or legend removal letters
for the benefit of Purchaser.  The Company shall also deliver this Agreement,
duly executed by the Company.
 
7.1.7        Secretary's Certificate.  The Company shall deliver to the
Purchaser, a secretary's certificate, dated as of the each Closing Date, as to
(i) the resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Company's Articles of Incorporation, (iii) the
Bylaws, each as in effect at such Closing, and (iv) the authority and incumbency
of the officers of the Company executing the transaction documents and any other
documents required to be executed or delivered in connection therewith.
 
7.1.8        Officer's Certificate. On each Closing Date, the Company shall have
delivered to the Purchaser a certificate signed by an executive officer on
behalf of the Company, dated as of such Closing Date, confirming the accuracy of
the Company's representations, warranties, and covenants as of such Closing
Date.
 
7.1.9        Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before such Closing Date.
 
7.1.10     Opinion of Counsel.  Counsel for the Company shall have delivered to
the Purchaser, an opinion, in form substance acceptable to Purchaser and its
counsel, to the effect of the due/valid issuance of all Securities, due
authority, validity, binding effect of all related agreements and, no defaults
or conflicts caused by this Agreement and related transactions.  Notwithstanding
that California law governs this Agreement, such opinion may be given under
Nevada law on the assumption that the laws of the states of California are
identical.
 

--------------------------------------------------------------------------------

 
 
7.1.11     Execution of Supplier Agreement. The Company shall, prior to or
concurrently with the Initial Tranche Closing, enter into a definitive exclusive
supplier agreement with FPI.
 
7.1.13     Delivery of Notice to Transfer Agent. Delivery of written irrevocable
notice to the Company's transfer agent, in form reasonably satisfactory to
Purchaser, that the Shares and Warrants of each Tranche have been issued and
requiring that the transfer agent reserve 150% of the number of Warrant Shares
pertaining to that specific Tranche that may be exercisable at all times, until
all such Warrant Shares are issued.
 
8.             LEGAL FEES. Except as explicitly set forth in this Agreement to
the contrary, each Party shall be responsible for its respective legal fees and
costs   incurred in connection with the negotiation and execution of this
Agreement.
 
9.             MISCELLANEOUS.
 
9.1            Indemnification.  Purchaser agrees to defend, indemnify and hold
the Company harmless against any liability, costs or expenses arising as a
result of any dissemination of any of the Securities by such Purchaser in
violation of the Securities Act or applicable state securities law.
 
9.2           Governing Law.  The validity and interpretation of this Agreement
shall be governed by, and construed and enforced exclusively in accordance with,
the laws of the State of California.  Each of the parties hereto and their
assigns hereby consents to the exclusive jurisdiction and venue of the Courts of
the State of California, in the County of Los Angeles (or any federal courts
having jurisdiction of such area) with respect to any matter relating to this
Agreement and performance of the parties' obligations hereunder, the documents
and instruments executed and delivered concurrently herewith or pursuant hereto
and performance of the parties' obligations thereunder and each of the parties
hereto hereby consents to the personal jurisdiction of such courts and shall
subject itself to such personal jurisdiction.  Any action, suit or proceeding
relating to such matters shall be commenced, pursued, defended and resolved only
in such courts and any appropriate appellate court having jurisdiction to hear
an appeal from any judgment entered in such courts.  The parties irrevocably
waive the defense of an inconvenient forum to the maintenance of such suit or
proceeding.  Service of process in any action, suit or proceeding relating to
such matters may be made and served within or outside the State of California by
registered or certified mail to the parties and their representatives at their
respective addresses specified in Section 9.7, provided that a reasonable time,
not less than thirty (30) days, is allowed for response.  THE ASSERTION OF ANY
REMEDY BY PURCHASER OR ITS ASSIGNS DOES NOT CONSTITUTE A WAIVER OF ANY OTHER
REMEDY AVAILABLE TO IT OR A "SELECTION OF REMEDIES" BY PURCHASER OR ITS
ASSIGNS.  Service of process may also be made in such other manner as may be
permissible under the applicable court rules.
 
9.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto. This Agreement may not be assigned to a third party by either
Party without the written permission of the other Party.
 

--------------------------------------------------------------------------------

 
 
9.4           Entire Agreement.  This Agreement and the Exhibits hereto and
thereto inclusive of the Transaction Documents, and the other documents
delivered pursuant hereto and thereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein.  Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
 
9.5           Severability.  In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
9.6           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.
 
9.7           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by facsimile or email (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) in each case to the appropriate
address set forth below:
 
If to the Company:
 
KonaRed Corporation.
 
 
 
 
If to the Purchaser:
 
PCF Holdings Group, LLC
 
 
 
 
 



--------------------------------------------------------------------------------



 
9.8           Faxes, Electronic Mail and Counterparts.  This Agreement may be
executed in one or more counterparts.  Delivery of an executed counterpart of
the Agreement or any exhibit attached hereto by facsimile transmission or
electronic mail (any such delivery, an "Electronic Delivery"), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties.  No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.
 
9.9           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.
 
9.10         Further Assurances.  At any time and from time to time after the
Closing, upon reasonable request of the other, each party shall do, execute,
acknowledge and deliver such further acts, assignments, transfers, conveyances
and assurances as may be reasonably required for the more complete consummation
of the transactions contemplated herein.
 
9.11          Legal Fees.  In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys' fees, including attorneys' fees for any appeal, and costs
incurred in bringing such suit or proceeding.  ANY ATTEMPT TO DEFEND, STRIKE OR
STAY OR PREVENT ENFORCEMENT OF THE SHARES, WARRANT OR THIS AGREEMENT (OR OF ANY
PROVISION OF THE FOREGOING) OR TO PREVENT EXERCISE OF THE WARRANT, SHALL REQUIRE
THE POSTING OF A BOND IN THE AMOUNT OF NO LESS THAN THE GREATER OF THE DOLLAR
VALUE OF THE SHARES AND WARRANT SHARES.  THE COMPANY HEREBY ACKNOWLEDGES THAT
THE FOREGOING IS REASONABLE AND NECESSARY AND THAT THE INVESTMENT HEREIN WOULD
NOT HAVE BEEN ENTERED INTO WITHOUT THE FOREGOING AND OTHER PROVISIONS PROVIDED
HEREIN.
 
9.12         Share Issuance Information.  For each issuance of Shares or Warrant
Shares, Purchaser shall provide to the Company the information required in
Exhibit 9.12.




 
[signature page follows]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
[Signature Page To Securities Purchase Agreement of
KonaRed Corporation]
 
IN WITNESS, WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.
 
 

  PURCHASER                  
 
By:
/s/ PCF Holdings Group, LLC     Date: December 6, 2016                          
COMPANY              KONARED CORPORATION.                      By: /s/ KonaRed
Corporation     Date: December 6, 2016  

 
 
 
 
 
 
 
 
 
 
 